ORDER
Creditors Joanne and Albert Abney, and Jeanne and John Sheeley appeal the district court’s denial of their motion to withdraw the reference of their claims in bankruptcy court pursuant to 28 U.S.C. § 157(d). We have held that orders granting motions for withdrawal of reference are not final appealable orders. See Packerland Packing Co. v. Griffith Brokerage Co. (In re Kemble), 776 F.2d 802, 806 (9th Cir.1985). For the reasons stated by the Fifth Circuit in In re Lieb, 915 F.2d 180, 184 (5th Cir.1990), we now hold that orders denying motions for withdrawal of reference are also not final appealable orders. Accordingly, we dismiss this appeal for lack of jurisdiction.
We deny the creditors’ petition for a writ of mandamus. See Bauman v. United States Dist. Court, 557 F.2d 650, 654-55 (9th Cir.1977).
DISMISSED.